DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraft (USPGPUB 2012/0041778).
	Regarding claim 1, Kraft discloses a method for reducing drug administration errors, comprising: 
manufacturing a drug with a specified color indicator (see “select a custom size and shape of and color or pattern markings” in paragraph [0085]); 
receiving an instruction to dispense a desired medication and dosage (see paragraph [0077]); 
loading a drug into a dispensing device (see paragraph [0078]); 
initiating a color spectroscopy sequence (see paragraph [0086]); 
determining, using color spectroscopy (see paragraph [0086]), the class (see paragraph [0101]) of the loaded drug (see “such that it can be differentiated further from other doses, and from other individual's medications” in paragraph [0083]; emphasis added); 
determining whether the class of the loaded drug matches the class of the desired medication and dosage (see paragraph [0086]).
	Regarding claim 2, Kraft discloses the method of claim 1, further comprising, where the class of the loaded drug does not match the class of the desired medication and dosage, initiating an error sequence (see paragraph [0087]).
	Regarding claim 3, Kraft discloses the method of claim 2, wherein the error sequence prevents administration of the drug (see paragraph [0087]).
	Regarding claim 4, Kraft discloses the method of claim 1, further comprising where the class of the loaded drug matches the class of the desired medication and dosage, administering the drug (see paragraphs [0086], [0025], and [0027]).
 	Regarding claim 5, Kraft discloses a system for reducing drug administration errors, comprising: 
a drug manufacturing component (300); 
a receiver (302) configured to receive an instruction to dispense a desired medication;
a dispensing device (312); 
a loader (310) for the loading a drug into the dispensing device; and 
a color spectrophotometer (see paragraph [0086]).

	Regarding claim 7, Kraft discloses the system of claim 6, wherein the color spectrophotometer is configured to initiate a color identification sequence for the drug (see “measuring color, patterns” in paragraph [0086]).
	Regarding claim 8, Kraft discloses the system of claim 7, wherein the color identification sequence includes determining a class (see paragraph [0101])of the loaded drug based on the identified color (see “such that it can be differentiated further from other doses, and from other individual's medications” in paragraph [0083]; emphasis added).
	Regarding claim 9, Kraft discloses the system of claim 8, further comprising determining whether the class of the loaded drug matches the drug received in the instruction to dispense the desired medication (see paragraph [0087]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraft (USPGPUB 2012/0041778) as applied to claims 1-9 above, and further in view of Friend et al. (USP 8,374,965).
	Regarding claim 10, Kraft discloses the system of claim 9, wherein the drug is prevented from administration until confirmation that the loaded drug is identified as a correctly colored drug (see paragraph [0087]), using caregivers (see paragraph [0027], and a spectrophotometer verification system (see paragraph [0086]). However, he does not specifically disclose a system wherein the drug is prevented from administration until confirmation that the loaded drug is identified, via the spectrophotometer, as a correctly colored drug. Friend et al. disclose a system wherein the drug is prevented from administration until confirmation that the loaded drug is identified, via the spectrophotometer, as a correctly colored drug (see column 6 lines 1-52). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to modify the system disclosed by Kraft by including a system wherein the drug is prevented from administration until confirmation that the loaded drug is identified, via the spectrophotometer, as a correctly colored drug, as disclosed by Friend et al., for the purpose of providing a quarantine feature to the system (see column 6 lines 1-52).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLLINS whose telephone number is (571)272-8970. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M.K.C.
3/21/2022
/MICHAEL COLLINS/Primary Examiner, Art Unit 3655